 

Exhibit 10.3

 

NONQUALIFIED STOCK OPTION AWARD

PURSUANT TO THE SERVISFIRST BANCSHARES, INC.

AMENDED AND RESTATED 2009 STOCK INCENTIVE PLAN

 

THIS AWARD (the “Award”) is made as of the Grant Date by ServisFirst Bancshares,
Inc., a Delaware corporation, (the “Company”) to the Optionee designated below
pursuant to the ServisFirst Bancshares, Inc. Amended and Restated 2009 Stock
Incentive Plan (the “Plan”).

 

Upon and subject to the restrictions, terms and conditions set forth in the
Plan, the Company hereby awards as of the Grant Date to Optionee a Nonqualified
Stock Option (the “Option”), as described below, to purchase the Option shares.
The Option is governed by the terms of this Award and the Plan.

 

A.           Optionee:                                      .

 

B.           Grant Date:                                      .

 

C.           Type of Option: Nonqualified Stock Option.

 

D.           Option Shares: All or any part of                     shares of the
Company's $.001 par value common stock (the “Common Stock”), subject to
adjustment as provided in the Plan.

 

E.           Exercise Price: $            _ per share, subject to adjustment as
provided in the Plan. The Exercise Price is, in the judgment of the Committee,
not less than 100% of the Fair Market Value of a share of Common Stock on the
Grant Date.

 

F.           Vesting Schedule: The Option shares shall become vested in
accordance with Schedule 1 hereto.

 

G.           Acceleration of Vesting: Unvested Options may become vested before
the time at which such Options would normally become vested by the passage of
time – that is, the vesting may accelerate. The instances in which Option shares
accelerate are detailed in Schedule 1 hereto.

 

H.           Option Period: The Option may be exercised only during the Option
Period that commences on the Grant Date and ends, subject to earlier termination
as provided in the Plan, on the tenth (10th) anniversary of the Grant Date. Note
that other limitations to exercising the Option, as described in the Plan, may
apply.

 

I.           Exercise: Subject to the provisions of the Plan, the Option may be
exercised with respect to all or a portion of the vested Option shares at any
time during the Option Period by delivery to the Company, at its principal place
of business, of:

 

a.a written notice of exercise in substantially the form attached hereto as
Exhibit 1, which shall be actually delivered to the Company no earlier than
thirty (30) days and no later than ten (10) days prior to the date upon which
the Optionee desires to exercise all or any portion of the Option;

 

 

 

 

b.payment to the Company of the Exercise Price multiplied by the number of
Option shares being purchased (the “Purchase Price”); and

 

c.if not delivered previously, a written Notice of Withholding Election in
substantially the form attached hereto as Exhibit 2.

 

J.           Capitalized Terms. Capitalized terms not otherwise defined in this
Award will have the meaning set forth in the Plan.

 

[Signature Page Follows]

 

 2 

 

 

IN WITNESS WHEREOF, the Company has executed and sealed this Award as of the
Grant Date set forth above.

 

ServisFirst Bancshares, Inc.   Optionee       By:     Signature:            
Its:     Name:  

 

 3 

 

 

EXHIBIT 1

NOTICE OF EXERCISE OF

STOCK OPTION TO PURCHASE

COMMON STOCK OF

SERVISFIRST BANCSHARES, INC.

 

  Name:     Address:           Date:  

 



ServisFirst Bancshares, Inc.           Attn: Chief Executive Officer  

 

Re: Exercise of Nonqualified Stock Option

 

Gentlemen:

 

Subject to acceptance hereof by ServisFirst Bancshares, Inc., a Delaware
corporation, (the “Company”) and pursuant to the provisions of the ServisFirst
Bancshares, Inc. Amended and Restated 2009 Stock Incentive Plan (the “Plan”), I
hereby give notice of my election to exercise options granted to me to purchase
___________ shares of Common Stock of the Company under the Nonqualified Stock
Option Award (the “Award”) dated as of _________________. The purchase shall
take place as of _________________ (the “Exercise Date”).

 

On or before the Exercise Date, I will pay the applicable Purchase Price as
follows:

 

¨ by delivery of cash or a certified check in the amount of $___________ for the
full Purchase Price payable to the order of ServisFirst Bancshares, Inc.

 

¨ by having the Company withhold shares of the Common Stock of the Company
issuable pursuant to the exercise having an aggregate Fair Market Value (valued
at the date of exercise) that is equal to the Purchase Price.

 

¨ by delivery of shares of the Common Stock of the Company owned by me and
acceptable to the Committee having an aggregate Fair Market Value (valued at the
date of exercise) that is equal to the Purchase Price.

 

If applicable, the Company shall withhold from the shares issuable pursuant to
the exercise a whole number of shares having an aggregate Fair Market Value
equal to or in excess of the Purchase Price. Any fractional share amounts will
be settled in cash.

 

The required federal, state and local income tax withholding obligations, if
any, on the exercise of the Award shall also be paid on or before the Exercise
Date in cash or with previously owned shares of Common Stock, as provided in the
Award, or in the manner provided in the Withholding Election previously tendered
or to be tendered to the Company no later than the Exercise Date.

 

As soon as the stock certificate is registered in my name, please deliver it to
me at the above address.

 

 4 

 

 

  Very truly yours,           Signature       Number of Shares Exercised:      
    Number of Shares Remaining:      

Date:                                                  

 

AGREED TO AND ACCEPTED:

 

ServisFirst Bancshares, Inc.

 

By:           Name:           Its:    

 

 5 

 

 

EXHIBIT 2

NOTICE OF WITHHOLDING ELECTION

SERVISFIRST BANCSHARES, INC.

 

  Name:     Address:           Date:  

 

ServisFirst Bancshares, Inc.           Attn: Chief Executive Officer  

 

RE: Withholding Election

 

This election relates to the Option identified in Paragraph 3 below. I hereby
certify that:

 

1.My correct name and social security number and my current address are set
forth at the end of this document.

 

2.I am (check one, whichever is applicable).

 

¨ the original recipient of the Option.

 

¨ the legal representative of the estate of the original recipient of the
Option.

 

3.The Option to which this election relates was issued under the ServisFirst
Bancshares, Inc. Amended and Restated 2009 Stock Incentive Plan (the “Plan”) in
the name of _____________________ for the purchase of a total of _________
shares of Common Stock of the Company. This election relates to shares of Common
Stock issuable upon exercise of the Option, provided that the numbers set forth
above shall be deemed changed as appropriate to reflect the applicable Plan
provisions.

 

4.In connection with any exercise of the Option with respect to the Common
Stock, I hereby elect:

 

¨ to remit to the Company an amount, payable in cash or by check, sufficient to
satisfy federal, state, and local, if any, taxes arising from the exercise.

 

¨ to have certain of the shares issuable pursuant to the exercise withheld by
the Company for the purpose of having the value of the shares applied to pay
federal, state, and local, if any, taxes arising from the exercise.

 

¨ to tender shares held by me for a period of at least six (6) months prior to
the exercise of the Option for the purpose of having the value of the shares
applied to pay such taxes.

 

5.The shares to be withheld or tendered, as applicable, shall have, as of the
Tax Date, a Fair Market Value equal to the statutory tax withholding requirement
under federal, state, and local law in connection with the exercise.

 

 6 

 

 

6.This Withholding Election is made no later than the Tax Date and is otherwise
timely made pursuant to the Plan.

 

7.I understand that this Withholding Election may not be revised, amended or
revoked by me.

 

8.I further understand that, if applicable, the Company shall withhold from the
shares a whole number of shares having a value sufficient to pay federal, state
and local, if any, taxes arising from the exercise.

 

9.The Plan has been made available to me by the Company. I have read and
understand the Plan and I have no reason to believe that any of the conditions
to the making of this Withholding Election have not been met.

 

10.Capitalized terms used in this Notice of Withholding Election without
definition shall have the meanings given to them in the Plan.

 

    Signature           Name (Printed)           Social Security Number      
Address:                                   Date:    

 

 7 

 

 

SCHEDULE 1

VESTING SCHEDULE

NONQUALIFIED STOCK OPTION AWARD

ISSUED PURSUANT TO THE

SERVISFIRST BANCSHARES, INC.

AMENDED AND RESTATED 2009 STOCK INCENTIVE PLAN

 

A.The Option shares shall become vested Option shares following completion of
the years of service as an employee of the Company or any Subsidiary as
indicated in the schedule below.

 

Number of Option Shares

which are Vested Shares

 

Years of Service

after the Grant Date

                             

 

B.Notwithstanding Part A, accelerated vesting may apply in the following
circumstances:

 

Event   Condition for Acceleration   Effective Date of Acceleration Death   If
you die.   Death Disability   If your employment is terminated due to your
Disability as defined in the Plan.   Your termination date Change in Control   A
Change in Control, as defined by the Plan, occurs.   The date of the Change in
Control

 

C.For purposes of the Vesting Schedule, Optionee shall be granted a year of
service for each twelve-consecutive-month period following the Grant Date and
during which Optionee continues, at all times, as an employee of the Company or
any Subsidiary.

 

 8 

 